Title: To James Madison from James Monroe, 19 February 1820
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington Feby 19. 1820.
                
                I send you by this days mail a copy of the journal of the convention which formd the fedl. constitution. One is allowed by the act of Congress to yourself, to Mr Jefferson & to Mr Adams.
                Several votes were taken yesterday in the Senate on different propositions, respecting the Missouri question, & it appears that one was adopted by a majority of 4. for the establishment of a line to commence westward of Missouri, on the parallel of 36: degrees 30 minutes, & to run westward, north of which, slavery should be prohibited for ever; south of it to be permitted: Missouri & Arkansas to be admitted free from restraint. You will have seen how the members from different states voted, in the Intelligencer, of which you doubtless have a copy. The terms for ever, I presume, are intended to operate as a restraint on new states within the line describd, as well as in their territorial condition. I have been inclind to think, that a distinction existed, under the constitution, between states & territories, as to the right of Congress to impose a restraint: that it might be done as to the latter, but after admitted, that they must have the same rights, as the original states. If this interpretation is the true one, respecting which I shall of course take the opinion of the administration, and such is also the import of the proposed clause, a painful duty may be imposed on me. I shall be glad to have your opinion on the subject.
                Before the arrival of Mr King, the discussion was managed with moderation, & the zeal of that party had diminished. He infusd new ardour into it; his own exhibition has lessend his reputation for talents, & patriotism & indeed for morality. He has declard to some, in whom he confided, that it was an effort for power, & it has been intimated, confidentially, that propositions have been made to some of the members of Pena., to induce that state to unite, in this new combination. Other facts are stated, which, if true, & there seems to be no reason to doubt them, place the conduct of the leaders in this scheme in a very reprehensible light. I am inform’d, for example, that Mr Hunter says, that his mind has been confirmd, in the view he has taken of the subject, from his knowledge of the origin of the scheme, & the purposes intended by it.
                I really thought, after the successful termination of the late war, that our system might be considerd as having escaped all the perilous trials to which

it was inevitably exposed, in its early stages. This is however a new one, of more serious character, especially should the conflict proceed, & these men be supported by the non slave holding states, than any which preceded it. All the members, now voting against their state, will probably be removd, in which case, the majority will be decidedly on that side. Mr Kings doctrines avowed immediate emancipation, & that he should consider the compact broken, if slavery was extended to Missouri. Granger I am told has had much agency in this business. He is a member of the N. Yk. assembly. Your friend
                
                    James Monroe
                
            